Per Curiam,
In principle, this case is ruled by Christain’s Appeal, 102 Pa. 184, and other cases, among which are Callahan’s Appeal, 124 Pa. 138, and Fraternal Guardian’s Estate, 159 Pa. 594, cited by the learned auditor.
The action of the court below in dismissing appellants’ exceptions to the auditor’s report is the sole subject of complaint in the several assignments of error respectively. Our examination of the record, with special reference to each of said exceptions, has led us to the conclusion that the court was right in dismissing them and confirming the report. In view of the careful consideration that appears to have been given by the learned auditor to all the material questions in the case, and the *487satisfactory disposition that was made of them, it would serve no useful purpose for us to consider the specifications of error in detail. There is nothing in any of them that requires discussion. They are all dismissed.
Decree affirmed and appeal dismissed with costs to be paid by the appellants.